98 Mich. App. 338 (1980)
296 N.W.2d 253
PEOPLE
v.
BROADNAX
Docket No. 46297.
Michigan Court of Appeals.
Decided June 17, 1980.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward R. Wilson, Principal Attorney, Appeals, and Frank J. Bernacki, Assistant Prosecuting Attorney, for the people.
James H. Daniel, for defendant.
Before: BASHARA, P.J., and M.J. KELLY and D.R. FREEMAN,[*] JJ.
PER CURIAM.
Defendant pled guilty to possession of heroin contrary to MCL 335.341(4)(a); MSA 18.1070(4)(a) and was sentenced to a term of three years probation. On April 17, 1979, a warrant was issued against the defendant for violation of probation for failure to report to his probation officer. Defendant was arraigned on April 22, 1979, and at the hearing the following day defendant pled guilty to the charge of probation violation. The trial court imposed sentence of 2-2/3 to 4 years imprisonment. Defendant appeals as of right claiming insufficient notice of the probation violation hearing.
As a general rule, a guilty plea waives all nonjurisdictional defects; however, there is currently a split of authority on this Court as to whether a plea of guilty to a probation violation charge waives a claim of inadequate notice. Compare People v Bell, 67 Mich App 351; 241 NW2d 203 (1976), lv den 397 Mich 807 (1976), with People v Lawrence, 90 Mich App 73; 282 NW2d 247 (1979), lv den 407 Mich 851 (1979), and People v Ojaniemi, 93 Mich App 200, 204; 285 NW2d 816 (1979), where the Ojaniemi Court expressed the following concern:
*340 "A defendant's right to timely notice of the charges upon which revocation of his probation is sought is his guarantee of adequate time to prepare to meet the charges. He may decide to contest or admit them; either course requires substantial reflection and preparation. It is not clear that a guilty plea more effectively waives the right to timely notice than does a hurried and ill-conceived attempt to refute the accusations."
This Court must consider whether, given such a brief period  one day  to consider the wisdom of offering a plea, defendant may be said to have knowingly and voluntarily waived his right to a contested hearing on the charge and the right to timely notice. We are convinced, on the facts of this case, that the waivers were knowing and voluntary. The charged violation of probation, failure to report, presents a very simple factual issue requiring minimal time as far as gathering information relevant to determining the existence of a viable defense. The record of the guilty plea proceeding indicates that defendant fully understood the allegations in the warrant, had an opportunity to discuss them with appointed counsel who also represented him on the original possession charge, and offered his plea in recognition of the fact that he had absolutely no defense.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.